                     Case 1:15-cv-02739-LAP Document 206
                                                     204 Filed 11/17/20
                                                               11/16/20 Page 1 of 1


                                      JOSEPH HAGE AARONSON                  LLC
                                      485 LEXINGTON AVENUE, 30TH FLOOR
                                          NEW YORK, NEW YORK 10017
                                                  (212) 407-1200
                                                  WWW.JHA.COM



    GREGORY P. JOSEPH
DIRECT DIAL: (212) 407-1210
DIRECT FAX: (212) 407-1280
 EMAIL: gjoseph@jha.com


                                                        November 16, 2020

     By ECF
     Hon. Loretta A. Preska
     United States District Court for the Southern District of New York
     Daniel Patrick Moynihan United States Courthouse
     500 Pearl Street
     New York, New York 10007

               Re:      Petersen Energía Inversora, S.A.U. v. Argentine Republic, No. 15-cv-02739
                        Eton Park Capital Management, L.P. v. Argentine Republic, No. 16-cv-8569

     Dear Judge Preska:

            Further to my request of a short while ago, I have just learned of a scheduling conflict on the
     afternoon of November 23. Counsel for both Defendants have consented to move the argument to
     any time on November 24 other than 11 a.m. to noon or 4 to 5 p.m., if that would be convenient for
     the Court.

               I apologize for troubling the Court with multiple letters.


                                                                     Respectfully submitted,

                                                                     /s/ Gregory P. Joseph

                                                                     Gregory P. Joseph

                                                 Counsel for Defendants and Burford
     Cc:       All counsel of record via ECF     Capital LLC shall appear by telephone
                                                 for a conference on November 24, 2020
                                                 at 9:00 am. The dial-in for that
                                                 conference is (888) 363-4734, access
                                                 code: 4645450. SO ORDERED.

                                                                                         November 17, 2020
